Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  12/15/2021. The instant application has claims 1-4 pending. The system for  providing access control and authentication for minimal purpose machine. There a total of 4 claims.
Drawings
The drawing filed on 11/12/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Election/Restrictions
Applicant’s election without traverse of Group I(claims 1-4) in the reply filed on 12/15/2021 is acknowledged.

The applicant is encouraged NOT to cancel the withdrawn(non-elected) claims, so that at time of allowance the limitation that is found allowable can be incorporated into the withdrawn and all of the pending claims can be allowed with an rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “minimal” in claims 1-4 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed system could be implemented exclusively in software see Spec 0034. .The Examiner recommends including a memory following comprising, i.e. the first limitation includes a memory followed by the rest of limitations.  See MPEP 2106 citation found below.

Non-limiting examples of claims that are not directed to one of the statutory categories:
v. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77;
vii. data per se, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014).

The Examiner further notes that  “processor” used in the computer security arts, this term processor should often be interpreted as software.  When that is the case and we are making a 101 rejection in a machine or manufacture claim because the specification fails to provide a special definition that the processor must be hardware and the claim itself based on context fails to limit the processor to hardware.  The common definition found in Microsoft Computer Dictionary by Microsoft Press for processor; and Merriam Webster definition of processor includes an control program instructing another computer program interpretation.  https://www.merriam-webster.com/dictionary/processor . Thus the Examiner recommends including memory, rather than processor alone to overcome the instant rejection. Alternatively, an “hardware processor” be incorporated into the system/apparatus claim to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Dynamic Network Access Control Mechanism for Virtual Desktop Environment to Lin in view of US Patent Pub 2013/0311990 to Tang. 

Regarding Claim  1. Lin discloses A minimal purpose machine for accessing a network, the machine comprising: a graphical user interface (GUI), a connection broker configured to connect the GUI to a remote server and receive a virtual desktop from the remote server and display the virtual desktop on the GUI(§ 1) Machine and Connection Agent, the virtual machine is set up & § B. The Operation flow Step1-7); at least one access control that prevents unauthorized access to the network( § 2) Network Controller, ACL database and ACL interpreter for checking policies); at least one authentication control that prevents unauthorized access to the machine( § 2) Network Controller, Authentication and Auditing module & Fig. 3, the authentication of user & § B. The Operation flow Step1-7).

But Lin does not disclose the at least one kernel level process control which prevents an unauthorized process from running on the machine.  However, Tang discloses at least one kernel level process control which prevents an unauthorized process from running on the machine(Par. 0022, the OS is delivered to the thin client & Par. 0441, the possess trust OS kernel & Par. 0448).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Lin  invention of providing an virtual 
	
Regarding Claim  2. Lin does not disclose the kernel level process. However, Tang discloses the minimal purpose machine according to claim 1 further including: at least one list accessed by the kernel level process control(Par. 0455  & Par. 0459-0461, approved process and trusted process is allowed installation) .  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Lin  invention of providing an virtual desktop to include kernel level process control in order to provide for installation of trusted software as taught in Tang see Par. 0450.

Regarding Claim 3. Lin does not disclose the whitelist. However, Tang discloses the minimal purpose machine according to claim 2 wherein the at least one list includes a whitelist of at least one approved process(Par. 0455 & Par. 0459-0461, approved process and trusted process is allowed installation).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Lin  invention of providing an virtual desktop to include whitelist in order to provide for installation of trusted software as taught in Tang see Par. 0450.




It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Lin  invention of providing an virtual desktop to include blacklist in order to provide for installation of trusted software as taught in Tang see Par. 0450.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 10742649 to Hook, Jr. which discloses the virtual environment based on IP address.

US Patent Pub 2019/0391712 to Singh, which discloses the browser based access to server.

US Patent Pub 2016/0112540 to Xia, which discloses VDI for channels.

https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Email: venkatanarayan.perungavoor@uspto.gov